Exhibit 10.1

NOBEL LEARNING COMMUNITIES, INC.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of January 15, 2010, among Nobel Learning
Communities, Inc., a Delaware corporation (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to the Credit
Agreement, as Guarantors (the “Guarantors”), the several financial institutions
from time to time party to the Credit Agreement, as Lenders (the “Lenders”), and
Bank of Montreal, a Canadian chartered bank acting through its Chicago branch,
as Administrative Agent (the “Administrative Agent”).

PRELIMINARY STATEMENTS

A. The Borrower, the Guarantors, the Lenders, and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement, dated as of
June 6, 2008 (such Amended and Restated Credit Agreement, as the same has been
amended prior to the date hereof, being referred to herein as the “Credit
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.

B. The Borrower has requested that the Lenders agree to make certain amendments
to the Credit Agreement, and the Lenders are willing to do so under the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS.

Upon satisfaction of the conditions precedent set forth in Section 2 below, the
following provisions of the Credit Agreement shall be amended as set forth
below:

1.1. Section 1.2(b) of the Credit Agreement is hereby amended by deleting the
phrase “Section 1.8” appearing therein and substituting the phrase “Section 1.8
or Section 1.16” in lieu thereof.

1.2. Section 1.2(b) of the Credit Agreement is hereby further amended by adding
a new sentence to the end thereof to read as follows:

Notwithstanding anything contained herein to the contrary, the L/C Issuer shall
be under no obligation to issue, extend or amend any Letter of Credit if a
default of any Lender’s obligations to fund under Section 1.2(c) exists or any
Lender is at such time a Defaulting Lender hereunder, unless the L/C Issuer has
entered into arrangements with Borrower or such Lender satisfactory to the L/C
Issuer to eliminate the L/C Issuer’s risk with respect to such Lender.



--------------------------------------------------------------------------------

1.3. The definition of “Base Rate” appearing in Section 1.3(a) of the Credit
Agreement is hereby amended in its entirety and as so amended shall be restated
to read as follows:

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for any day,
the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month interest period which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on such day
(or, if such day is not a Business Day, on the immediately preceding Business
Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage.

1.4. The definition of “Eurodollar Reserve Percentage” appearing in
Section 1.3(b) of the Credit Agreement is hereby amended in its entirety and as
so amended shall be restated to read as follows:

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall

 

-2-



--------------------------------------------------------------------------------

be deemed to be “eurocurrency liabilities” as defined in Regulation D without
benefit or credit for any prorations, exemptions or offsets under Regulation D.
The Eurodollar Reserve Percentage shall be adjusted automatically on and as of
the effective date of any change in any such reserve percentage.

1.5. Section 1.13(c) of the Credit Agreement is hereby amended and restated in
it entirety to read as follows:

“(c) any Lender is then a Defaulting Lender, or”

1.6. Section 1 of the Credit Agreement is hereby amended by adding a new
Section 1.16 thereto to read as follows:

Anything contained herein to the contrary notwithstanding, in the event that any
Lender at any time is a Defaulting Lender, then (a) during any Defaulting Lender
Period with respect to such Defaulting Lender, such Defaulting Lender shall be
deemed not to be a “Lender” for purposes of voting on any matters (including the
granting of any consents or waivers) with respect to any of the Loan Documents
and such Defaulting Lender’s Commitments shall be excluded for purposes of
determining “Required Lenders” (provided that the foregoing shall not permit an
increase in such Lender’s Commitments or an extension of the maturity date of
such Lender’s Loans or other Obligations without such Lender’s consent); (b) to
the extent permitted by applicable law, until such time as the Defaulting Lender
Excess with respect to such Defaulting Lender shall have been reduced to zero,
any voluntary prepayment of the Loans shall, if the Administrative Agent so
directs at the time of making such voluntary prepayment, be applied to the Loans
of other Lenders as if such Defaulting Lender had no Loans outstanding; (c) such
Defaulting Lender’s Commitments and outstanding Loans shall be excluded for
purposes of calculating any commitment fee payable to Lenders pursuant to
Section 2.1 in respect of any day during any Defaulting Lender Period with
respect to such Defaulting Lender, and such Defaulting Lender shall not be
entitled to receive any fee pursuant to Section 2.1 with respect to such
Defaulting Lender’s Commitment in respect of any Defaulting Lender Period with
respect to such Defaulting Lender (and any Letter of Credit fee otherwise
payable to a Lender who is a Defaulting Lender shall instead be paid to the L/C
Issuer for its use and benefit); (d) the utilization of Revolving Credit
Commitments as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Loans of such Defaulting Lender; and (e) if so
requested by the L/C Issuer at any time during the Defaulting Lender Period with
respect to such

 

-3-



--------------------------------------------------------------------------------

Defaulting Lender, the Borrower shall deliver to the Administrative Agent cash
collateral in an amount equal to such Defaulting Lender’s Percentage of L/C
Obligations then outstanding (to be, held by the Administrative Agent as set
forth in Section 9.4 hereof). No Revolving Credit Commitment of any Lender shall
be increased or otherwise affected, and, except as otherwise expressly provided
in this Section 1.16, performance by the Borrower of its obligations hereunder
and the other Loan Documents shall not be excused or otherwise modified as a
result of the operation of this Section 1.16. The rights and remedies against a
Defaulting Lender under this Section 1.16 are in addition to other rights and
remedies which the Borrower may have against such Defaulting Lender and which
the Administrative Agent or any Lender may have against such Defaulting Lender.

1.7. Section 5.1 of the Credit Agreement is hereby amended by amending and
restating the following defined terms appearing therein to read in their
entirety as follows:

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
the rates per annum determined in accordance with the following schedule:

 

LEVEL   

TOTAL FUNDED

DEBT/EBITDA

RATIO FOR SUCH

PRICING DATE

  

APPLICABLE MARGIN
FOR BASE RATE LOANS

AND REIMBURSEMENT

OBLIGATIONS SHALL BE:

   

APPLICABLE MARGIN

FOR EURODOLLAR

LOANS AND LETTER

OF CREDIT FEE

SHALL BE:

   

APPLICABLE MARGIN

FOR REVOLVING

CREDIT COMMITMENT

FEE SHALL BE:

 

V

  

Greater than or equal to 2.50 to 1.00

   2.75 %    3.75 %    0.70 % 

IV

  

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

   2.50 %    3.50 %    0.60 % 

III

  

Less than 2.00 to 1.0, but greater than or equal to 1.50 to 1.00

   2.00 %    3.00 %    0.50 % 

II

  

Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00

   1.75 %    2.75 %    0.45 % 

I

  

Less than 1.00 to 1.00

   1.50 %    2.50 %    0.40 % 

The Applicable Margin shall be established based on the Total Funded Debt/EBITDA
Ratio for the most recently completed fiscal quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next

 

-4-



--------------------------------------------------------------------------------

Pricing Date. For purposes hereof, the term “Pricing Date” means, (i) for any
fiscal quarter of the Borrower, the date on which the Administrative Agent is in
receipt of the Borrower’s most recent financial statements (and, in the case of
the year-end financial statements, audit report) for the fiscal quarter then
ended, pursuant to Section 8.5 hereof and (ii) the consummation date of any
Permitted Acquisition. If the Borrower has not delivered its financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 8.5 hereof, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level V shall apply). If the Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date. In all other circumstances, the Applicable
Margin established by such financial statements shall be in effect from the
Pricing Date that occurs immediately after the end of the fiscal quarter covered
by such financial statements until the next Pricing Date. Each determination of
the Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrower and the Lenders if
reasonably determined.

“EBITDA” means, with reference to any period (each, a “Test Period”), Net Income
for such period plus the sum of all amounts deducted in arriving at such Net
Income amount in respect of (a) Interest Expense for such period, (b) federal,
state, and local income taxes for the Borrower and its Subsidiaries for such
period, (c) depreciation of fixed assets and amortization of intangible assets
for the Borrower and its Subsidiaries for such period, (d) non-cash compensation
granted during such period, including any such charges resulting from stock
options, restricted stock grants, other equity incentive programs, or deferred
compensation plans (e) for any fiscal quarter, non-cash losses in an amount
reasonably acceptable to the Administrative Agent resulting from impairment
charges arising from the application of ASC (Accounting Standards Codification)
350 or 360 (f) non-cash charges as updated to Schedule 5.1 resulting from exit
and disposal activities arising from the application of ASC 420 or 450,
(g) expenses incurred through the Borrower’s fiscal year ended on or about
June 30, 2012 in connection with Department of Justice litigation; provided,
however, that the aggregate amount of such expense added back pursuant to this
clause (g) shall not exceed $550,000 in any one fiscal year and (h) transaction

 

-5-



--------------------------------------------------------------------------------

expenses associated with any Permitted Acquisition and other non-recurring
costs, provided, however, that the aggregate amount of such expense and costs
added back pursuant to this clause (h) during the term of this Agreement shall
not exceed $500,000 in any one fiscal year, less the sum of (i) interest income
and extraordinary gains for such period, (ii) any cash expenditures incurred by
the Borrower and its Subsidiaries during such Test Period and charged against
the exit and disposal activities reserve as set forth on Schedule 5.1 hereof for
such Test Period, and (iii) any cash expenditures incurred by the Borrower and
its Subsidiaries during such Test Period and charged against deferred
compensation plan liabilities referred to in clause (d) above. EBITDA shall be
calculated on a pro forma basis to give effect to any Permitted Acquisition
consummated at any time on or after the first day of the Test Period thereof as
if each such Permitted Acquisition had been effect on the first day of such Test
Period, and EBITDA shall be calculated to include (i) the historical EBITDA of
the Acquired Business (whether positive or negative) to the extent such
historical EBITDA (A) is evidenced by the financial statements or financial due
diligence analysis delivered to the Administrative Agent pursuant to clauses
(c), (f) and, to the extent required, (g) of the definition of Permitted
Acquisition, subject to any cash or non-cash adjustments or consented to by the
Required Lenders, or (B) is evidenced (in the case where the Total Consideration
for such Acquired Business is less than $2,000,000) by (I) such financial
statements or financial due diligence analysis delivered to the Administration
Agent, at the Borrower’s option, described in clauses (c), (f) or (g) of the
definition of Permitted Acquisition, subject to any cash or non-cash adjustments
consented to by the Administrative Agent or (II) otherwise approved by the
Administrative Agent (provided that any such adjustment resulting in an addition
to EBITDA in excess of $500,000 shall be subject to the approval of the Required
Lenders) in each case, for the period from the first day of such Test Period to,
but not including, the date of the consummation of such Permitted Acquisition
(the “Consummation Date”) and (ii) the actual EBITDA of the Acquired Business
for the period from the Consummation Date to, and including, the last day of the
Test Period. The historical EBITDA of any Acquired Businesses acquired less than
twelve months prior to the date hereof to be included in the calculation of
EBITDA shall be set forth in Schedule 5.1 hereto. The Borrower may adjust the
items referred to in clause (f) above appearing on Schedule 5.1 hereto from time
to time by delivering an amended Schedule 5.1 with any Compliance Certificate
required to be delivered pursuant to Section 8.5 hereof, subject to the review
and approval of such amended Schedule by the Administrative Agent which approval
shall not be unreasonably withheld.

 

-6-



--------------------------------------------------------------------------------

“Federal Funds Rate” means the fluctuating interest rate per annum described in
clause (i) of part (b) of the definition of Base Rate appearing in
Section 1.3(a) hereof.

1.8. Section 5.1 of the Credit Agreement is hereby further amended by adding
thereto the following new defined terms appearing in alphabetical order to read
as follows:

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder (herein, a “Defaulted Loan”) within
two (2) Business Days of the date required to be funded by it hereunder unless
such failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or a receiver or conservator has been appointed for such
Lender.

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earlier of the following dates: (i) the date on which
all Revolving Credit Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable and (ii) the date
on which (a) such Defaulting Lender is no longer insolvent, the subject of a
bankruptcy or insolvency proceeding or, if applicable, under the direction of a
receiver or conservator, (b) the Defaulting Lender Excess with respect to such
Defaulting Lender shall have been reduced to zero (whether by the funding by
such Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to Borrower and
the Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Revolving Credit Commitments.

 

-7-



--------------------------------------------------------------------------------

1.9. Section 8.9 is hereby amended by (i) striking the word “and” appearing at
the end of clause (l) thereof, (ii) striking the period appearing at the end of
clause (m) thereof and substituting therefore a semi-colon followed by the word
“and” and (iii) adding thereto a new clause (n) which reads as set forth below:

(n) notes receivable constituting consideration received in connection with an
asset disposition made in compliance with Section 8.10(f) of this Agreement.

1.10. Section 8.21(a) of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:

(a) Total Funded Debt/EBITDA Ratio. The Borrower shall not, as of the last day
of each fiscal quarter of the Borrower ending during the periods set forth
below, permit the Total Funded Debt/EBITDA Ratio to be greater than the
corresponding ratio set forth opposite such period:

 

FOUR FISCAL QUARTER PERIODS ENDING ON OR ABOUT   

TOTAL FUNDED DEBT/EBITDA
RATIO SHALL NOT BE GREATER

THAN:

Closing Date through September 30, 2009

   3.00 to 1.0

December 31, 2009 and each fiscal quarter end thereafter

   2.50 to 1.0

1.11. Section 8.21(b) of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:

(b) Minimum EBITDA. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during the periods set forth below, permit EBITDA
for the four fiscal quarters of the Borrower ending on such day to be less than
the corresponding amount set forth opposite such day:

 

FOUR FISCAL QUARTER PERIODS ENDING ON OR ABOUT   

MINIMUM FOUR FISCAL QUARTER

EBITDA

Closing Date through March 31, 2009

   $15,500,000

June 30, 2009 and September 30, 2009

   $17,000,000

December 31, 2009 and each fiscal quarter end thereafter

   $14,500,000

 

-8-



--------------------------------------------------------------------------------

provided, however, that the minimum EBITDA requirements set forth above for each
period ending on or after the date of a Permitted Acquisition shall increase
(but shall in no extent decrease) by an amount equal to 75% of the historical
EBITDA (to the extent positive) of the Acquired Business for the most recent
four fiscal quarter period of the Acquired Business ended on or prior to the
date of such Permitted Acquisition to the extent such historical EBITDA is
included in the calculation of EBITDA to give effect to such Permitted
Acquisition including after giving effect to any cash or non-cash adjustments
thereto consented to by the Required Lenders.

1.12. Section 9.4 of the Credit Agreement is hereby amended in its entirety and
as so amended shall be restated to read as follows:

(a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 1.8(b), Section 1.16 or
under Section 9.2 or 9.3 above, the Borrower shall forthwith pay the amount
required to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Funds
Transfer and Deposit Account Liability). The Collateral Account shall be held in
the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or

 

-9-



--------------------------------------------------------------------------------

obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders;
provided, however, that (i) if the Borrower shall have made payment of all such
obligations referred to in subsection (a) above required under Section 1.8(b),
if any, at the request of the Borrower the Administrative Agent shall release to
the Borrower such amounts held in the Collateral Account so long as at the time
of release and after giving effect thereto no Default or Event of Default
exists; (ii) with respect to cash collateral provided under Section 1.16 hereof,
if the Defaulting Lender period with respect to the relevant Defaulting Lender
has terminated, at the request of the Borrower the Administrative Agent shall
release to the Borrower such amounts held in the Collateral Account so long as
at the time of release and after giving effect thereto no Default or Event of
Default exists; (iii) if the Borrower shall have made payment of all obligations
referred to in subsection (a) above required under Section 9.2 or Section 9.3
hereof, so long as no other Obligations remain due and unpaid hereunder the
Administrative Agent shall release to the Borrower such amounts held in the
Collateral Account; and (iv) if any Letter of Credit with respect to which the
Borrower has prepaid or cash collateralized its obligations with respect thereto
shall terminate or the stated amount thereof shall be reduced, then the
Administrative Agent shall release to the Borrower from the Collateral Account
that amount of the funds contained therein which exceeds the aggregate stated
amount of all Letters of Credit remaining outstanding after giving effect to
such termination or reduction so long as at the time of release and after giving
effect thereto no Default or Event of Default exists.

1.13. Schedule I to Exhibit E to the Credit Agreement is hereby amended in its
entirety and as so amended shall be replaced in the Schedule I attached to this
Amendment.

SECTION 2. CONDITIONS PRECEDENT.

Upon the satisfaction of all of the following conditions precedent, this
Amendment shall become effective as of the date hereof:

2.1. The Borrower, the Required Lenders and the Administrative Agent shall have
executed and delivered this Amendment.

 

-10-



--------------------------------------------------------------------------------

2.2. The Borrower shall have paid to the Administrative Agent all fees agreed to
in the Fee Letter between the Borrower and the Administrative Agent and shall
have paid to the Administrative Agent for the ratable account of each Lender
which executes and delivers this Amendment prior to 5:00 p.m. Central Standard
Time on January 15, 2010, the amendment fee (the “Amendment Fee”) in an
aggregate amount equal to 0.25% of such Lender’s Revolving Credit Commitment as
of the closing date of this Amendment.

2.3. The Guarantors shall have executed and delivered to the Administrative
Agent their consent to this Amendment in the form set forth below.

SECTION 3. REPRESENTATIONS.

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that after giving effect to this Amendment as of the date
hereof the representations and warranties set forth in Section 6 of the Credit
Agreement are and shall be and remain true and correct in all material respects
(except that (a) the representations contained in Section 6.2 shall be deemed to
refer to the most recent list of subsidiaries of Borrower delivered to the
Administrative Agent prior to the date hereof, and (b) the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Administrative Agent) and the
Borrower is in compliance with the terms and conditions of the Credit Agreement,
as amended by this Amendment, and no Default or Event of Default has occurred
and is continuing, or will result from the consummation of the transactions
contemplated hereby, under the Credit Agreement, as amended by this Amendment.

SECTION 4. MISCELLANEOUS.

4.1. The Borrower and the Guarantors heretofore executed and delivered to the
Lenders certain Collateral Documents. Each of the Borrower and the Guarantors
hereby acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Obligations
arising under the Credit Agreement as amended hereby; and the Collateral
Documents and the rights and remedies of the Administrative Agent and the
Lenders thereunder, the obligations of the Borrower and Guarantors thereunder,
and the Liens created and provided for thereunder remain in full force and
effect and shall not be affected, impaired or discharged hereby. Nothing herein
contained shall in any manner affect or impair the priority of the liens and
security interests created and provided for by the Collateral Documents as to
the indebtedness which would be secured thereby prior to giving effect to this
Amendment.

4.2. Except as specifically consented to, waived or amended herein, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

-11-



--------------------------------------------------------------------------------

4.3. The Administrative Agent and the Lenders will be indemnified against all
losses, liabilities, claims, damages and expenses relating to or arising out of
the loan documents, the transactions contemplated hereby or the Borrower’s use
of loan proceeds, including without limitation environmental problems, such
indemnity to include without limitation reasonable attorneys’ fees and
settlement costs (as further described in the Credit Agreement).

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

[SIGNATURE PAGE TO FOLLOW]

 

-12-



--------------------------------------------------------------------------------

This First Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.

 

“BORROWER” NOBEL LEARNING COMMUNITIES, INC. By  

/s/ Thomas Frank

  Name   Thomas Frank   Title   CFO “ADMINISTRATIVE AGENT” BANK OF MONTREAL, as
Administrative Agent By  

/s/ Pauline Christopher

  Name   Pauline Christopher   Title   Vice President



--------------------------------------------------------------------------------

“LENDERS” BMO CAPITAL MARKETS FINANCING, INC. By   

/s/ Pauline Christopher

  Name     Pauline Christopher   Title     Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By  

/s/ Devin Roccisano

  Name   Devin Roccisano   Title   Associate



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By  

/s/ Eric Tweer

  Name     Eric Tweer   Title     Senior Vice President



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By  

/s/ Timothy A. Merriman

  Name     Timothy A. Merriman   Title   Senior Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK By  

/s/ Paul Deerin

  Name     Paul Deerin   Title     Vice President



--------------------------------------------------------------------------------

GUARANTORS’ ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned, pursuant to Section 12 of the Credit Agreement, has,
inter alia, guaranteed the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability. Each of the undersigned hereby consents to the
First Amendment to Amended and Restated Credit Agreement as set forth above and
confirms that its aforementioned Guaranty and all of the undersigned’s
obligations thereunder remain in full force and effect. Each of the undersigned
further agrees that the consent of the undersigned to any further amendments to
the Credit Agreement shall not be required as a result of this consent having
been obtained.

 

 

MERRYHILL SCHOOLS NEVADA, INC. By  

/s/ Thomas Frank

  Name   Thomas Frank   Title   President NEDI, INC. By  

/s/ Thomas Frank

  Name   Thomas Frank   Title   Assistant Treasurer ENCHANTED CARE LEARNING
CENTER INC. By  

/s/ Thomas Frank

  Name   Thomas Frank   Title   Vice President LAUREL SPRINGS SCHOOL By  

/s/ Thomas Frank

  Name   Thomas Frank   Title   Chairman



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

NOBEL LEARNING COMMUNITIES, INC.

COMPLIANCE CALCULATIONS

FOR AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 6, 2008

CALCULATIONS AS OF                    ,             

 

 

 

 

A.    Total Funded Debt/EBITDA Ratio (Section 8.21(a))       1.   

Total Funded Debt

   $                     2.   

Net Income for past 4 quarters

   $                     3.   

Interest Expense for past 4 quarters

   $                     4.   

Income taxes for past 4 quarters

   $                     5.   

Depreciation and Amortization Expense for past 4 quarters

   $                     6.   

Non-cash compensation expense

   $                     7.   

Non-cash losses

   $                     8.   

Scheduled EBITDA Adjustment - non-cash expenditures

   $                     9.   

Department of Justice litigation expenses

   $                     10.   

Transaction expenses

   $                     11.   

Interest income and extraordinary gains for past 4 quarters

   $                     12.   

Scheduled EBITDA Adjustment - cash expenditures

   $                     13.   

Cash expenditures charged against deferred compensation

   $                     14.   

Sum of Lines A2, A3, A4, A5, A6, A7, A8, A9 and A10 minus Line A11, A12 and A13
(“EBITDA”)

   $                     15.   

Ratio of Line A1 to A14

             :1.0    16.   

Line A15 ratio must not exceed

             :1.0    17.   

The Borrower is in compliance (circle yes or no)

     yes/no



--------------------------------------------------------------------------------

B.    Minimum EBITDA (Section 8.21(b))       1.   

EBITDA for past 4 quarters (from Line A14)

   $                     2.   

Minimum Required EBITDA per Section 8.21(b)

   $                     3.   

75% of EBITDA of each Permitted Acquisition

   $                     4.   

EBITDA shall not be less than (sum of Line B2 and B3)

   $                     5.   

The Borrower is in compliance (circle yes or no)

     yes/no C.    Fixed Charge Coverage Ratio (Section 8.21(c))       1.   

EBITDA for past 4 quarters (from Line A14)

   $                     2.   

Net Capital Expenditures for past 4 quarters

   $                     3.   

Difference of Line C1 minus Line C2

   $                     4.   

Cash Principal payments for past 4 quarters

   $                     5.   

Cash Interest Expense for past 4 quarters

   $                     6.   

Cash Dividends for past 4 quarters

   $                     7.   

Cash Income taxes for past 4 quarters

   $                     8.   

Earn Out Payouts for past 4 quarters

   $                     9.   

Sum of Lines C4, C5, C6, C7 and C8

   $                     10.   

Ratio of Line C3 to Line C9

             :1.0    11.   

Line C10 ratio must not be less than

             :1.0    12.   

The Borrower is in compliance (circle yes or no)

     yes/no D.    Capital Expenditures (Section 8.21(d))       1.   

Year-to-date Capital Expenditures

   $                     2.   

Year-to-date Capital Expenditures financed with proceeds of an Event of Loss

   $                     3.   

Difference of Line D1 minus Line D2

   $                     4.   

Maximum permitted amount1

   $                     5.   

The Borrower is in compliance (circle yes or no)

     yes/no

 

1

Increased by up to 50% of unused CapEx from previous fiscal year.